          Case 1:15-cr-00643-PKC Document 566 Filed 11/20/20 Page 1 of 3



]UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -   X
                                                                   :
  UNITED STATES OF AMERICA                                         :   FINAL ORDER OF FORFEITURE
                                                                   :
                     -v.-                                          :   S2 15 Cr. 643 (PKC)
                                                                   :
  JASON GALANIS,                                                   :
                                                                   :
                                      Defendant.                   :
                                                                   :
  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -   X
                 On or about January 31, 2020 this Court entered a Consent Preliminary Order of

Forfeiture as to Specific Property/Money Judgment (“Preliminary Order of Forfeiture”)(D.E. 520)

with respect to the Defendant, imposing a money judgment in the amount of $80,869,117.10 in

United States currency against the Defendant and forfeiting to the United States all right, title, and

interest of the Defendant in the following specific property:

                            a. $2,170,000 in United States currency representing the sale proceeds of
                               1920 Bel Air Road, Los Angeles, California 90077; and

                            b. 11,000,000 in United States currency representing the sale proceeds of
                               260 West Broadway, Unit 1, New York, NY 10013

(a. and b., collectively, the “Specific Property”);

                 WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;
         Case 1:15-cr-00643-PKC Document 566 Filed 11/20/20 Page 2 of 3



               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on February 27, 2020 for thirty (30) consecutive days, through March 27, 2020, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on

November 19, 2020 (D.E. 563);

               WHEREAS, the Defendant, is the only person and/or entity known by the

Government to have a potential interest in the Specific Property and no other claim has been filed;

and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.
         Case 1:15-cr-00643-PKC Document 566 Filed 11/20/20 Page 3 of 3



              3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

              4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: White Plains, New York
                   20 2020
       November ____,

                                                     SO ORDERED:



                                                     ____________________________________
                                                     HONORABLE P. KEVIN CASTEL
                                                     UNITED STATES DISTRICT JUDGE
